DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following:
U.S. Patent No. 10,437,000 
U.S. Patent No. 9,977,213
U.S. Patent No. 9,541,725
U.S. Patent No. 9,170,391
U.S. Patent No. 10,948,675

has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3, 6, 9-14, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-3, 6, 9, 10-14, and 19-21, the prior art does not disclose or reasonably suggest a fiber optic telecommunications device wherein each slide assembly includes a rack and pinion arrangement and wherein the rotational members are defined by at least one gear of the rack and pinion arrangement of each slide assembly, the at least one gear being disposed on the center members and meshing with both a rack provided on each of the right and left sides of the main frame member and a rack provided on each of the rack mount members, wherein the racks provided on the main frame member, the racks provided on the rack mount members, and the at least one gear disposed on the center members are all generally vertically aligned with the curved surface of the radius limiters of the center members, in combination with the remaining limitations of the claims.
Re. Claims 22 and 23, the prior art does not disclose or reasonably suggest a fiber optic telecommunications device wherein each of the main frame member, the rack mount members, and the center members of the module includes portions with dovetail profiles for slidable coupling to each other, in combination with the remaining limitations of the claims
Re. Claims 24 and 25, the prior art does not disclose or reasonably suggest a fiber optic telecommunications device wherein each of the main frame member, the rack mount members, and the center members of the module includes portions with dovetail profiles for slidable coupling to each other, in combination with the remaining limitations of the claims.
The most applicable prior art, Trebesch et al. (US 2009/0136196), discussed in the Office Action mailed 12/17/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/11/22